Opinion on Petition for Rehearing
Achor, J.
Relator asserts that the opinion is in conflict with the ruling of this court in the case of State ex rel. A.-Chalmers Mfg. Co. v. Boone C. Ct. (1949), 227 Ind. 327, 86 N. E. 2d 74, in that it contemplates some discretionary action by the court relative to a voluntary dismissal of a case. The contention merits some clarification by way of a supplemental opinion.
In our original opinion we quoted with approval the case of Jacksonville Terminal Co. v. Blanshard (1919), 77 Fla. 855, 857, 82 So. 300, as follows:
*162“We recognize the rule that ‘Proceedings for the condemnation of private property for public use may be dismissed by the party seeking condemnation at any time; and, when that is done, the jurisdiction of the court, except in the matter of taxing costs, is terminated so far as that suit is concerned.’ ”
Section 2-901, Burns’ 1946 Replacement, grants a plaintiff, before the jury retires or before the finding of the court is announced, the absolute right to dismiss Ms cause of action. If the dismissal is filed in term time no action or j udgment by the court is required to make that dismissal effective as to such cause of action. The court entry of a judgment of dismissal to such cause adds nothing to the effect of the statute, and is therefore surplusage. The plaintiff has the right to dismiss his cause, costs paid. In this event the court cannot enter any judgment against the plaintiff for costs. However, if the plaintiff dismisses without paying all the costs, the court retains jurisdiction for the purpose of entering a judgment for such costs. The court would also retain jurisdiction to retax the costs in the event the clerk taxes them erroneously.
When the relator here in term time filed its dismissal “costs paid,” the same became effective at once as to the cause of action, but inasmuch as all the costs were not in fact paid, the dismissal did not terminate relator’s liability for costs, or prevent the court from retaining jurisdiction to determine and adjudicate such unpaid costs. The fees of the appraisers for services already performed are a part of the costs of the action, and a dismissal by the relator could no more avoid this liability than a dismissal by a plaintiff for an accounting in equity would avoid the liability *163for paying fees of master in chancery that had been earned but not determined and paid.
Relator could have perfected its change of venue upon the issue of the unpaid and undetermined appraisers’ fees had it chosen to do so, but having waived that right, it was proper for the court to reassume jurisdiction upon that issue and, upon proper proof, determine the amount of, and enter proper judgment for, such fees.
Relator also asks whether the Redevelopment Act of 1945 (§48-8517, Burns’ 1950 Repl.) has been superseded by the 1953 Redevelopment Act of cities and towns (§48-8557, Burns’ 1950 Repl. (1955 Supp.)). The question is prompted by the fact that in the opinion we inadvertently cited the latter statute as providing for the appointment of the appraisers in this case. We should have cited the earlier statute. However, since the authority and procedure under both statutes are identical, the error does not affect our decision.
Petition for rehearing denied.
Bobbitt, C. J., Arterburn, Emmert and Landis, JJ. concur.
Note. — Reported in 128 N. E. 2d 874.
Rehearing denied 131 N. E. 2d 645.